                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JORDAN LUIS KILLENS,                                Case No. 19-cv-02621-HSG
                                   8                    Petitioner,                          ORDER GRANTING EXTENSION OF
                                                                                             TIME TO ANSWER ORDER TO
                                   9             v.                                          SHOW CAUSE
                                  10     HUNTER ANGLEA,                                      Re: Dkt. No. 19
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Good cause being shown, respondent’s request for an extension of time to answer the

                                  14   Court’s Order to Show Cause is GRANTED. Dkt. No. 19. By November 15, 2019, respondent

                                  15   shall file an answer to the petition for a writ of habeas corpus. If petitioner wishes to respond to

                                  16   the Answer, petitioner shall do so by filing a traverse with the court and serving it on respondent

                                  17   within twenty-eight (28) days of petitioner’s receipt of the Answer. Should petitioner fail to do so,

                                  18   the petition will be deemed submitted and ready for decision twenty-eight (28) days after the date

                                  19   petitioner is served with respondent’s Answer.

                                  20          This order terminates Dkt. No. 19.

                                  21          IT IS SO ORDERED.

                                  22   Dated: 10/10/2019

                                  23                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  24                                                    United States District Judge
                                  25

                                  26
                                  27

                                  28
